Exhibit 10.42
 
CONVERSION AGREEMENT




This Conversion Agreement is dated as of August 30, 2016 by and between KonaRed
Corporation (the "Company") and Black Mountain Equities, Inc. (the "Holder"),
and amends the Subordinated Promissory Note dated September 30, 2015 in the
Original Principal Amount of $100,000 issued by the Company to the Holder (the
"Note").


WHEREAs, the remaining balance of the Note totals $59,000;


NOW, THEREFORE, the Company and the Holder agree as follows:


The Holder hereby agrees to convert the remaining balance into 1,475,000 shares
of common stock in the Company on August 30, 2016.


IN WITNESS WHEREOF, the parties have executed this Conversion Agreement as of
the date first written above.




KonaRed Corporation
 
Black Mountain Equities, Inc.
     
/s/ Shaun Roberts
 
/s/ Adam Baker
Shaun Roberts
 
Adam Baker
CEO
 
President


